PER CURIAM.
We are again called upon to review a judgment in this complex and almost interminable1 domestic litigation.
Appellant, representing himself, presents fourteen separate points which, so he states in the introductory portion of his brief, question the constitutionality of Chapter 61, Florida Statutes, and present issues as to whether appellant was deprived of his equal rights under the constitution. There is, of course and in fairness to appellant, much more raised by his points on appeal than merely this. Appellee was likewise aggrieved by portions of the judgment appealed and has presented three points on her cross-assignments of error.
Upon review of the briefs and the record, we conclude that neither party has demonstrated any reversible error and that the judgment appealed should be and is hereby affirmed in all respects.
Affirmed.
OWEN, C. J., and CROSS and MAr GER, JJ., concur.

. Mondry v. Mondry, Fla.App.1974, 294 So.2d 732; Mondry v. Mondry, Fla.App.1973, 279 So.2d 107; Mondry v. Mondry, Fla.App. 1973, 276 So.2d 850; Mondry v. Mondry, Fla.App.1973, 275 So.2d 619; Mondry v. Mondry, Fla.App.1973, 272 So.2d 568, and Mondry v. Mondry, Fla.App.1972, 268 So.2d 582.